Citation Nr: 0638178	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD) from 
June 6, 2002 to March 28, 2005.

2.  Entitlement to an initial disability rating greater than 
70 percent for PTSD as of March 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran's April 2004 substantive appeal included a 
request for a Travel Board hearing.  The veteran subsequently 
amended the request to a Board videoconference hearing.  
However, the veteran failed to appear to the August 2006 
hearing with a note indicating that he cancelled the hearing.  
As such, the Board videoconference hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2006). 


FINDINGS OF FACT

1.  Prior to March 28, 2005, objective manifestations of the 
veteran's psychiatric disorder reveal no evidence of 
occupational impairment; no flattened affect; no evidence of 
circumstantial, circumlocutory, or stereotyped speech; no 
panic attacks more than once a week (examiner only recorded 
"periodic" panic attacks); no difficulty in understanding 
complex commands; no impairment of short and long-term 
memory; no indication of impaired judgment; and no impaired 
abstract thinking.  

2.  As of March 28, 2005, objective manifestations of the 
veteran's psychiatric disorder reveal significant impairment 
in his work life and social life with family and friends; no 
gross impairment in thought processes or communication; no 
persistent delusions or hallucinations; no grossly 
inappropriate behavior; no persistent danger of hurting self 
or others; no intermittent inability to perform activities of 
daily living; no disorientation to time or place; and no 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSIONS OF LAW

1.  Prior to March 28, 2005, the criteria for a disability 
rating greater than 30 percent for PTSD had not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).  

2.  As of March 28, 2005, the criteria for a disability 
rating greater than 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.
 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Prior to March 28, 2005, the veteran's service-connected PTSD 
was rated as 30 percent disabling under Diagnostic Code 9411, 
PTSD.  38 C.F.R. § 4.130.  As of March 28, 2005, the 
veteran's disability is rated as 70 percent disabling under 
the same diagnostic code. Id.   
    
Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (June 6, 2002) until the present.  This 
has resulted in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For example, a score of 31-40 represents 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." Id.  

Prior to March 28, 2005, the evidence is not consistent with 
a rating beyond 30 percent.  Specifically, the report of the 
September 2002 VA examiner revealed no evidence of 
occupational impairment (the veteran stated there were no 
problems at work); no flattened affect (affect was 
appropriate); no evidence of circumstantial, circumlocutory, 
or stereotyped speech (speech was normal as the veteran was 
outspoken); no panic attacks more than once a week (examiner 
only recorded "periodic" panic attacks); no difficulty in 
understanding complex commands (thought process normal); no 
impairment of short and long-term memory (no indication of 
memory problems); no indication of impaired judgment 
(thoughts and ideas logical); and no impaired abstract 
thinking (thought process was normal).  He was casually 
dressed and his hygiene was adequate.  His GAF score was 68, 
indicative of only mild symptoms and impairment.  Although he 
is married with four children, the veteran indicated that he 
did not have close relationships with friends or with his 
family.  Nonetheless, overall, the Board finds that the 
September 2002 VA examination provides strong evidence 
against a higher rating.  

As of March 28, 2005, a higher rating beyond 70 percent is 
not in order.  That is, the extremely thorough and detailed 
report of the March 2005 VA psychiatric examiner reveals no 
gross impairment in thought processes or communication 
(speech and thoughts were normal); no persistent delusions or 
hallucinations; no grossly inappropriate behavior (affect was 
flat with tense and angry tone); no persistent danger of 
hurting self or others (some suicide ideation but with no 
explicit plan); no intermittent inability to perform 
activities of daily living (adequate personal hygiene with no 
difficulties in activities of daily living); no 
disorientation to time or place; and no memory loss for names 
of close relatives, own occupation, or own name.  Overall, 
the March 2005 VA examination provides evidence against total 
occupational and social impairment.  

The Board acknowledges the veteran's indication that he 
retired from the Baton Rouge Police Department in December 
2002 due to his inability to work with others.  
Significantly, however, his recent statements regarding his 
unemployability are directly contradicted by his prior 
statements to the September 2002 examiner, providing evidence 
against his higher rating claim and undermining his overall 
credibility.  

The Board does not dispute that veteran clearly exhibits 
significant impairment in his work life and social life with 
family and friends.  His GAF score was 35, indicative of 
major impairment in several areas.  Symptoms of irritability, 
social isolation, insomnia, and depressed mood have been 
noted and discussed by the March 2005 VA examiner.  However, 
the veteran does not exhibit the factors listed for a higher 
100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding that the factors listed in the rating 
formula are examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  His psychiatric symptoms are 
more than adequately reflected in the 70 percent rating 
currently assigned.  38 C.F.R. § 4.1.  Further, and most 
importantly, the post-service medical record, as a whole, is 
found to provide evidence against this claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against disability ratings greater than 30 
percent prior to March 28, 2005 and greater than 70 percent 
as of March 28, 2005.  38 C.F.R. § 4.3.

As of March 28, 2005, the veteran is in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  It is undisputed that 
his psychiatric condition has worsened in the past few years 
and that his service-connected PTSD disability would have an 
adverse effect on the future possibility of employment.  
Nonetheless, as of March 28, 2005, since he is already in 
receipt of a 100 percent rating for TDIU, the issue of an 
extra-schedular rating would be moot.  With regard to his 
employment status prior to March 28, 2005, the veteran never 
presented any evidence of frequent hospitalization or marked 
interference with employment associated with his PTSD 
disability in order to justify a referral of the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  In 
fact, the veteran indicated to the September 2002 VA examiner 
that there were no problems regarding his desk job with the 
police department, providing highly probative evidence 
against the claim that he could not work due to his PTSD.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in July 2002, 
the RO advised the veteran of the evidence needed to 
substantiate the original service connection claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the July 2002 VCAA 
notice letter prior to the November 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he has 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of written statements.  The veteran 
did not avail himself of the opportunity to present testimony 
at a videoconference hearing scheduled in his behalf.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board acknowledges that the current appeal is from the 
RO's initial assignment of a disability rating upon its grant 
of service connection for PTSD, such that the July 2002 VCAA 
letter only pertained to the underlying claim for service 
connection. There has been no specific notice to the veteran 
concerning his claim for an increased initial rating.  
However, in this situation, such notice is not required.  See 
VAOPGCPREC 8-2003 (holding that if, in response to notice of 
a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., effective date or increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue).

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of the VCAA notice is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

Since the claim for an increase was denied by the RO and the 
Board, there is no potential effective date issue that would 
warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured 
service medical records, VA examinations, and private medical 
records as identified and authorized by the veteran.  Neither 
the veteran nor his representative has stated that any 
additional evidence remains outstanding.  In fact, in a March 
2006 statement, the veteran indicated that he had no further 
evidence to submit.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Prior to March 28, 2005, an initial disability rating greater 
than 30 percent for PTSD is denied.  

As of March 28, 2005, an initial disability rating greater 
than 70 percent for PTSD is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


